911 F.2d 721Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Welbon A. DELON, Plaintiff-Appellant,v.Junius H. ROSE, Jr., Jere E. Roe, George W. Ballance, Jr.,Donna J. Weaver, Active Guard Reserve, Margaret L. Cash,Active Guard Reserve, Michael T. Lake, North CarolinaNational Guard Technician, 205th Medical Detachment, (DentalService Unit) North Carolina Army National Guard, Durham,North Carolina, William W. Watkins, North Carolina NationalGuard Technician, North Carolina Army National Guard,Raleigh, North Carolina, Larry K. Cash, North CarolinaNational Guard Technician, Defendants-Appellees,andThe National Guard Bureau, Agency, Defendant.
No. 89-1725.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1989.Decided July 20, 1990.Rehearing and Rehearing In Banc Denied Aug. 15, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  N. Carlton Tilley, Jr., District Judge.  (C/A No. 88-709-D-C)
Welbon A. Delon, appellant pro se.
Isaac T. Avery, III, Special Deputy Attorney General, William Dale Talbert, Assistant Attorney General, Raleigh, N.C., Robert Holt Edmunds, Jr., United States Attorney, Greensboro, N.C., Benjamin Paul Dean, William C. Kirk, Office of the Judge Advocate General, United States Army, Washington, D.C., for appellees.
M.D.N.C.
AFFIRMED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Welbon A. Delon appeals from the district court's order dismissing Delon's various employment discrimination claims.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Delon v. Rose, C/A No. 88-709-D-C (M.D.N.C. Mar. 16, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*


2
AFFIRMED.



*
 Delon's claim that he is a handicapped individual who was discriminated against is without merit, as are his claims under 42 U.S.C. Sec. 1985 and the Fair Labor Standards Act.  The district court overlooked the fact that Delon was terminated from his position.  The discharge does not alter our conclusion that the district court properly declined to entertain Delon's constitutional challenges.  This is not a case warranting an exception to the general rule that federal courts will not interfere in personnel decisions by the military